Citation Nr: 1144218	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-04 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for service connection for asbestosis (claimed as pneumoconiosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from October 1950 to May 1952.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD, and granted a petition to reopen service connection for asbestosis and denied the case on the merits.  Whereas the May 2009 decision issued by the RO ostensibly reopened the claim for service connection for asbestosis, ultimately this is a determination reserved to the Board's discretion on appeal. The Board must decide whether to reopen the previously denied claim in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a  de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 


FINDINGS OF FACT

1. The Veteran does not currently manifest the condition of PTSD. There is no competent evidence to substantiate the presence of any other current psychiatric disorder, or for that matter any such condition with an etiological relationship to service.

2. Through a June 2004 decision, the Board denied the Veteran's original claim for service connection for asbestosis. 

3. Since the prior Board decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim of service connection for asbestosis. 

4. However, the preponderance of the competent evidence establishes that in all likelihood the Veteran does not presently manifested asbestosis. 


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).

2. The June 2004 Board decision which denied service connection for asbestosis became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R.                    §§ 3.104(a), 20.1100 (2011).

3. New and material evidence has been received to reopen the previously denied claim of service connection for asbestosis. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4. The criteria are not met for service connection for asbestosis. 38 U.S.C.A.             §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through the VCAA notice correspondence dated from July 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. Also, the notice letter provided a claim-specific definition of "new and material" evidence required to substantiate the Veteran's petition to reopen.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the May 2009 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice.  

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), and VA outpatient records. The Veteran has undergone VA Compensation and Pension examination regarding the issue of service connection for PTSD. He has also undergone VA medical examination on the issue involving asbestosis. In support of his claims, the Veteran provided several personal statements, and private treatment records. He declined the opportunity to testify at a hearing. There is no indication of any additional available evidence that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 



Background and Analysis

Service Connection for PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The Board upon comprehensive review of the facts before it has determined that the claim for service connection for PTSD must be denied. This decision is arrived at given that the record is entirely absent for a clinical diagnosis of the condition of PTSD. Beyond the requirement that there is evidence of a current disability, the aforementioned criteria for service connection for PTSD also requires that the claimant have a verified stressor. On the subject of a claimed in-service stressor,  the Veteran has alleged having had participation in combat during his service while stationed in Korea, and having learned of the death of a fellow soldier in Korea. Through further development it is not unlikely that one or both of these claimed stressors could be objectively verified. For purposes of present adjudication of        the Veteran's claim, however, the very first requisite criterion of his claim is that there is competent medical evidence of PTSD. Since a diagnosis of PTSD  is not established, the Board need not proceed to the next issue of whether there is a verified stressor, as a claim for service connection cannot be granted without a diagnosed disability. 

The evidence which is essential in the Board's reaching this conclusion is the February 2009 VA Compensation and Pension examination for psychological evaluation. The VA examination report shows, in relevant part, an overall diagnosis of "PTSD not found." The VA examiner further commented on the diagnosis by indicating that the Veteran was trained as a mechanic and did mechanic work in Korea and not frontline fighting. The most frightening experience to him was incoming artillery shells from enemy forces. The Veteran talked at some length about digging a foxhole for protection when they came under artillery bombardment. When asked about his most upsetting experience in Korea he cited his first sergeant "chewing him out" about asking regarding Christmas mail.               He mentioned nothing about combat experiences, losing friends, or anything of that nature which was common for people who have actual PTSD. He also denied many of the common symptoms of PTSD although he did indicate that he had some of the symptoms characteristic of this disorder. He said that he slept well and rarely had difficulty sleeping. He admitted to having occasional bad dreams about once or twice a month but when asked about the content of the dreams, these did not appear to indicate a true PTSD-type dream related to service. He stated further that he had a lot of memories of Korea and thought about Korea on a daily basis, but many of his memories were positive such as the comradery he shared with fellow soldiers. He apparently did not like large crowds and groups but could tolerate them. He was not particularly irritable with other people. He enjoyed watching war movies. Overall his PTSD symptoms appeared to be mild at best or nonexistent. The VA examiner indicated that he could not see that the Veteran's psychological and emotional status justified a PTSD diagnosis. The Veteran was retired after a full career with a private company. His social functioning appeared to be good at this point. His behavior was within normal limits, and he seemed like he could handle his activities of daily living including his finances. There was no evidence of drug or alcohol abuse, and no evidence of other psychiatric disorders at this time.

Meanwhile, apart from the February 2009 VA exam, the available records of recent VA outpatient treatment do not denote any instance of mental health treatment. 

Based on the foregoing, particularly the thorough and well-substantiated February 2009 VA psychological examination, the only factual conclusion that the Board can reach is that the Veteran does not currently experience PTSD. From all available evidence he fortunately does not manifest the condition claimed. Moreover, absent a current diagnosis of the disability claimed, a claim for service connection cannot be substantiated. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").      See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

For the sake of completeness in considering his claim, and indeed also at the express request of the Veteran (through January 2010 correspondence), the Board must further consider whether the Veteran manifests any other generalized acquired psychiatric disorder as a consequence of an incident of military service. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

To this effect, the Veteran has provided a copy of a January 1985 VA outpatient psychiatric evaluation. The report denotes a history of three years prior of VA mental health outpatient treatment. Following a mental status exam, the diagnosis given was anxiety neurosis, mixed with depression, moderate. The prognosis was guarded. 

To date, the January 1985 evaluation report is the only evidence on file indicating in recent or prior medical history treatment for a psychiatric disorder. Since this was dated well before filing of the present claim, and given the results obtained on the more recent February 2009 VA Compensation and Pension exam, the probative evidence strongly suggests that the Veteran does not currently manifest any form of mental disorder. That having been said, even assuming that the diagnosis of anxiety neurosis mixed with depression applied at present, the Board has no reason to believe that said condition is attributable to military service. The earliest date of any mental health treatment is from 1982, still more than 30 years post-service.                  A review of service medical history also does not reveal any indication of mental health treatment. Nor does current medical evidence, or the Veteran himself, present any clear justification for why a mental health disorder is service-related. The Board emphasizes that to the extent the Veteran claims mental distress due to traumatic events from service (i.e., in-service stressors), the claim would be for PTSD, which as already stated above, the Veteran does not currently manifest. Consequently, absent competent and probative evidence of a current psychiatric disorder besides PTSD, or of a causal relationship between said disorder and military service, service connection for a psychiatric disorder besides PTSD has not been established. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, while he can identify mental health symptomatology,                 he nonetheless cannot opine on the matter of the current diagnosis of a psychiatric disorder, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for PTSD. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Petition to Reopen Service Connection for Asbestosis

A. Factual Background

The Veteran's reported history of asbestos exposure during service consistently         has been from having worked as a mechanic repairing automobile brake linings and gaskets.

The February 2002 correspondence from Dr. R.A.H., private physician, indicates that the Veteran's work history revealed an occupational exposure to various asbestos containing products from 1950 to 1980 while working as a railroad worker, insulator, mastics and cement product worker, asbestos gasket and valve packer, plasterer, fireproofer, painter, drywaller, laborer, brake shoe worker, carpenter, electrical worker and roofer. The physician's B-reading of the Veteran's chest            x-ray revealed bilateral interstitial fibrosis consistent with asbestosis. The physician indicated with a reasonable degree of medical certainty that the Veteran had asbestosis. 

The July 2002 treatment summary from Dr. C.L.J., private physician, observes there was a 30 year history of asbestos exposure from 1950 to 1980 while working in a variety of different occupations (the same as denoted by the previous treatment provider). A pulmonary x-ray showed moderately severe obstructive airways disease with air trapping and a reversible component and a severe diffusion defect. The chest x-ray as read by the B-reader showed bilateral interstitial fibrosis consistent with asbestosis. (By all indication, this was the same study the previous treatment provider completed.) The physician's impression was that based on the Veteran's industrial history, abnormal chest x-ray and pulmonary function, it was believed that beyond a reasonable medical doubt the Veteran had evidence for asbestos related lung disease.

Thereafter, the Veteran underwent a VA Compensation and Pension examination in January 2003 by a respiratory specialist. The medical history indicated the Veteran had smoked for several decades and continued to smoke a pack of cigarettes a day. He now experienced shortness of breath and some dyspnea on exertion. After a physical exam, the diagnosis given was chronic obstructive pulmonary disease (COPD) associated with smoking. 

A May 2003 VA examination addendum indicated that the VA examiner had reviewed the claims folder, and there was a long history of smoking and a diagnosis of COPD. According to the examiner, on the VA x-ray completed January 2003,          it was noted in particular  that there was no evidence of calcified pleural plaques. The findings of COPD could consist of emphysematous changes, the increased lung markings that were alluded to in the work-up of the private physician. The physician indicated that he simply could not justify a diagnosis of asbestos-related lung disease in the Veteran without some evidence of pleural disease, since he was a long-time smoker and had a known diagnosis of COPD. 

Thereafter, the May 2007 report of Dr. M.S., a private physician, states that he had conducted a medical review and toxicology evaluation related to possible asbestos exposure. A chest x-ray had been reviewed from June 2005 on a B reading which revealed parenchymal changes consistent with asbestos-related pneumoconiosis. According to the physician, there were small irregular opacities of significant profusion identified primarily in the middle lung zones (and asbestosis generally affected the lower lung zones first and extended upward over time). The radiography was also consistent with mild COPD manifested as slightly increased bronchovascular markings and remote granulotmatous inflammation. The physician concluded that based on the information available to him, it was his opinion that the Veteran's pulmonary disease was multifactorial and more likely than not asbestos-related. It was observed that the Veteran's smoking history was not reported, and that smoking generally led to faster progression of asbestosis and was the major etiological factor in the development of COPD. 

More recently, in December 2008, Dr. C.L.J. provided a new letter stating as follows:

		[The Veteran] has radiological and pulmonary function abnormalities
		consistent with asbestosis, which can within a reasonable degree of
		certainty be inferred to be related in part to his asbestos exposure while
		serving in the Marine Corps and also due to his industrial exposure in his
		later years.

The Veteran underwent another VA Compensation and Pension exam in February 2009. A physical exam was completed. This included a chest x-ray which showed hyperinflation typical of COPD. The chest x-ray had been sent to a radiologist to specifically look for evidence of asbestoses lung disease, and no evidence of the condition was found upon his review. The diagnosis impression was of COPD.       The VA examiner further commented that he did not find any x-ray evidence of asbestoses and therefore did not feel that the Veteran experienced asbestoses lung disease. Even though the Veteran was rendered a diagnosis of the condition by a   B-reader, his x-rays were looked at by a radiologist who did not see any findings typical of asbestoses lung disease. In addition, x-rays were reviewed and were unchanged for the past several years. There were no findings consistent with asbestoses lung disease per review of the x-ray and therefore, it was the examiner's medical opinion that the Veteran did not have asbestoses lung disease.                  His respiratory problems were more related to COPD from his long-term smoking. 

B. Governing Law, Regulations and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

In evaluating the merits of a claim for service connection for disability claimed as due to asbestos exposure, there are several guidelines for reference purposes, to include those within VA's Adjudication Procedure Manual, MR21-1 MR (revised version of the manual). In pertinent part, VA must determine whether military records demonstrate evidence of asbestos exposure in service (M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(h)). See also M21-1 MR, Part IV, Subpart ii, Chapter 1, section H (previously cited at M21-1, part III, paragraph 5.13). VA must also determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure, and further determine if there was a relationship between asbestos exposure and the currently claimed disease, keeping in mind the latency and exposure information found at M21-1 MR, Part IV,  Subpart ii, Chapter 1, section H.

The Board considered and denied on the merits the Veteran's original claim for service connection for asbestosis in a June 2004 decision. At that time, the Board reviewed the available medical evidence of record, and concluded that the preponderance of the evidence weighed against establishing a clinical diagnosis of asbestosis. The Board also considered the Veteran's reported history of asbestos exposure during service was from having worked as an automotive mechanic repairing brake linings. Even assuming as accurate the alleged incident of asbestos exposure, however, the Board found that in-service injury alone was not enough to establish service connection. There still had to be shown a post-service diagnosis of asbestosis. The balance of the medical evidence on the subject of diagnosis was unfavorable. There were March and July 2002 private physician's reports indicating "bilateral interstitial fibrosis consistent with asbestosis." However, the January 2003 VA Compensation and Pension examination (and May 2003 supplemental opinion) had ruled out asbestosis, and assigned a diagnosis of "chronic obstructive pulmonary disease associated with smoking." The Board ultimately afforded a greater amount of probative value to the VA examination findings given that they were based on a complete review of the Veteran's medical history from the claims file, as well as recent pulmonary function tests and x-rays, and included a rational explanation given a more detailed interpretation of x-ray results, and consideration of the alternative respiratory etiology of a history of smoking. Essentially, the Board accorded much higher probative value to the VA medical evidence over the private medical evidence. The Board denied the Veteran's claim for lack of diagnosis of  the disability claimed, asbestosis. The Veteran did not appeal this determination to the Court. Hence, the June 2004 Board decision became final and binding on the 
merits. See U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

In order to reopen the June 2004 Board decision on the Veteran's claim,                there would have to be presented competent and persuasive medical evidence substantiating the likelihood of a current diagnosis of asbestosis. Were such evidence obtained, it would assist in substantiating the previously deficient element of a diagnosis of the condition claimed. Under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown,               7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").

Considering the evidence and information obtained since the Board's prior             June 2004 decision, there is indication of new medical evidence which presents a reasonable possibility of substantiating a clinical diagnosis of asbestosis. As the one new source of evidence providing any favorable clinical findings, there is the       May 2007 correspondence of Dr. M.S. which identifies a clinical diagnosis of asbestosis. This diagnosis is premised upon a independent medical evaluation and review of relatively recent chest x-ray findings. In contrast to the December 2008 letter from Dr. C.L.J., which essentially is identical in substance to this physician's previous July 2002 correspondence, the May 2007 report from Dr. M.S. is indeed new evidence premised upon an original clinical evaluation. Moreover, this          May 2007 private medical report directly pertains to and presents a reasonable possibility of substantiating the previously deficient element of a current diagnosis of asbestosis. Consequently, the newly received evidence comprises both new and material evidence to reopen the Veteran's claim. 

Accordingly, the Board finds that on the grounds of new and material evidence received the claim for service connection for asbestosis should be reopened.

At this present stage, the Board also concludes that the record is sufficiently developed to permit a decision upon the Veteran's claim. The Board's review of the competent and probative evidence in its entirety substantiates a determination that service connection for asbestosis is not warranted. The essential requirement which        the Board finds has not been established in this case is a conclusive and medically compelling diagnosis of asbestosis. Thus, the claim is being denied for lack of definitive indication of the current claimed disability. 

Under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,          2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

There is contradictory evidence on file with regard to the dispositive subject of the appropriate medical diagnosis in this instance, and on the balance the Board finds the most persuasive such evidence to be that which weighs against the claim. There are the VA medical opinions following medical exams which effectively rule out asbestosis, as compared to what on its face is initially more favorable private medical evidence.

Where there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the Board ascribes greater weight to the VA opinion findings that        rule out the presence of asbestosis, given that they are premised upon a significantly more thorough inquiry and clinical testing process. What is clear from the very first source of evidence, the February 2002 private physician's report of Dr. R.A.H., is that a diagnosis was rendered in light of a B-reading of the Veteran's chest x-ray which revealed bilateral interstitial fibrosis consistent with asbestosis. The May 2007 private medical study of Dr. M.S. also revealed asbestosis on a physician's        B-reading. (The Board is not discussing the July 2002 findings of Dr. C.L.J., since the x-ray available to this physician merely appears to be a copy of that already obtainable in February of that year.) What separates the most recent February 2009 VA Compensation and Pension examination in particular from either of these private studies, however, is that the VA examiner took the further step of seeking outside clarification from a radiologist with an direct specialty in the area of x-ray interpretation and review, who in turn found no evidence of asbestos lung disease. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). Moreover, beyond this additional level of medical scrutiny, perhaps most significant is that both the VA examiners had access to and expressly considered the Veteran's entire medical history in formulating their respective diagnoses, mainly the critical fact regarding respiratory health that the Veteran had a long-term history of smoking. In each instance (upon examination in May 2003, and again in February 2009), the VA examiners with knowledge of an extensive history of smoking were able to formulate alternate explanations for any abnormalities that were shown on analysis of chest x-ray studies, ultimately concluding on both examinations that the Veteran's x-ray findings were more consistent with the presence of COPD due to smoking, rather than asbestosis. Meanwhile, the private treating physicians did not have the benefit of this encompassing consideration of medical history to guide their respective diagnoses. Indeed, it is noteworthy that Dr. M.S. in his May 2007 report specifically observed that the Veteran's smoking history had not been revealed to him, and indicated that any history of smoking had the capacity to directly impact his diagnostic determination. 

It is for these reasons that the Board ascribes greater probative weight to the VA exam reports on the subject of diagnosis, inasmuch as they are premised upon a more searching medical inquiry, and likewise take into account all competing explanations for respiratory pathology both claimed and detected on x-rays, in accordance with the actual relevant medical history. Consequently, the most probative evidence is against the presence of current asbestosis. 

The Veteran has also set forth the allegation that he has asbestosis, but this is a matter best left to medical inquiry to establish as beyond the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the preponderance of the medical evidence is against establishing a  diagnosis of asbestosis. It further warrants mention that even were there a clinical diagnosis of the same established, there would be consequent difficulty in further demonstrating a causal linkage to military service, given an intervening history of smoking in the past (on the basis of which VA law expressly precludes service connection). There is also relevant post-service occupational exposure to asbestos as another nonservice-related causative factor. In any event, the present claim is being decided in view of the lack of substantiation of a diagnosis of claimed disability.

For these reasons, the Board is denying the claim for service connection for asbestosis. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.

New and material evidence having been received, the claim for service connection for asbestosis is reopened. 

The claim for service connection for asbestosis on the merits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


